Exhibit 10.3

 

VOTING AGREEMENT

 

                This Voting Agreement, dated as of October 19, 2001 (this
"Agreement"), is by and among David S. Peachey ("Peachey"), Peter Lagergren
("Lagergren"), Geoffrey F. Hewitt (“Hewitt”), Peter A. Gerard (“Gerard”) and
DecisionLink, Inc., a Delaware corporation (“DecisionLink”). Peachey, Lagergren
and Hewitt are sometimes referred to in this Agreement individually as a
"Consenting Stockholder" or collectively as the "Consenting Stockholders.”

 

WITNESSETH:

 

WHEREAS Gerard is contemporaneously herewith entering into an employment
agreement with DecisionLink in the form furnished to the Consenting Stockholders
(the “Employment Agreement”);

 

WHEREAS the Consenting Stockholders have determined that DecisionLink will, and
that the Consenting Stockholders also will, benefit from the services to be
provided by Gerard pursuant to the Employment Agreement;

 

WHEREAS in order to induce Gerard to enter into the Employment Agreement with
DecisionLink, the Consenting Stockholders have agreed to enter into this Voting
Agreement relating to the voting shares in DecisionLink that they beneficially
own as of the date hereof or may otherwise acquire during the term hereof (the
“Covered Voting Stock”); and

 

WHEREAS Schedule A, which is attached hereto and forms a part hereof for all
purposes, sets forth a list of the number of shares of  DecisionLink voting
stock and class thereof now owned by each of the Consenting Stockholders.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Voting Agreement.

 

(a)           Term.

 

The provisions of this Agreement relating to the voting of Covered Voting Stock
shall remain in full force and effect for the initial six-month term of Gerard’s
employment pursuant to the Employment Agreement (such period being herein called
the “Term”), unless such employment is earlier terminated.  The provisions of
Section 3 hereof shall survive any termination of the Employment Agreement or
the voting provisions of this Agreement.

 

(b)           Agreement with Respect to Voting.

 

Throughout the Term, each Consenting Stockholder hereby covenants and agrees
that at any meeting of stockholders of DecisionLink (whether annual or special)
or in connection with any written consent in lieu of any such meeting, that they
each will vote or execute a consent with respect to any and all shares of his
Covered Voting Stock in accordance with the provisions set forth in (c) below
and will appear or otherwise cause the Covered Voting Stock to be present for
the purposes of establishing a quorum or being counted for the purposes of
effectuating the issues and proposals set forth in (c) below.


 

(c)           Issues and Proposals Subject to Agreement.  Each Consenting
Stockholder shall take all actions necessary to vote his Covered Voting Stock or
grant written consent with respect thereto, or cause his Covered Voting Stock to
be voted or cause written consent to be granted with respect thereto in
accordance with the following:

 

(i)    Against any proposal to terminate, amend, breach or otherwise not comply
with the terms of the Employment Agreement, except any termination in accordance
with the terms of the Employment Agreement.

 

(ii)   For any proposal to increase the capitalization of the DecisionLink to
have sufficient available capital to meet the obligations owing to Gerard in
accordance with the terms and conditions of the Employment Agreement.

 

(iii)  In favor of the election of and against any removal of the following
individuals currently serving or to be nominated and elected to serve as the
whole Board of Directors of DecisionLink: Peachey, Lagergren, Irv Gruverman,
Byron Denenberg and one representative of DecisionLink’s senior lenders,
provided that if any of the four named directors declines to serve he may
designate any other person who is a director of DecisionLink on this date as a
substitute under this Agreement; provided, further, that if a representative of
the senior lenders does not agree to serve or if the senior lenders do not
designate a representative, another individual shall be designated by Gerard and
Peachey who shall qualify as an Independent Director (as defined below).

 

(iv)  Against any proposal to increase or decrease the size of the Board of
Directors or to otherwise modify or amend the organizational documents in a
manner that could reasonably be expected to conflict in any manner with the
terms and provisions hereof or the Employment Agreement.

 

(v)   For any proposal to increase the indemnification rights (and against any
proposal to restrict such rights) available to any director from DecisionLink,
to the fullest extent authorized under then current law.

 

(vi)  On any other matter, in accordance with the recommendation of the Board of
Directors, so long as such recommendation is supported by the Independent
Director.

 

It is expressly understood and agreed that nothing contained herein shall be
deemed to impair the right of any Consenting Stockholder who also serves as a
member of the Board of Directors to exercise his fiduciary duties as a director
in connection with any decision to be made by the Board of Directors during the
Term hereof.

 

“Independent Director” shall mean an individual who would qualify as an
independent or outside director in accordance with the provisions of the New
York Stock Exchange rules.

 

(d)           Transfers to Affiliates.  Each Consenting Stockholder agrees that
if he transfers, pledges or otherwise disposes any of the Covered Voting Stock
during the Term to a person deemed to be an “affiliate” under the Federal
Securities laws, the terms and conditions of this Agreement shall remain in full
force and effect concerning said shares.

 

2.             Agreement Not to Sue.

 

From and after the date hereof and notwithstanding any provision contained
herein to the contrary, the Consenting Stockholders hereby agree not to,
directly or indirectly, initiate, file, threaten or support, or take any action
or fail to take any action which could reasonably be expected to result in any
initiation, filing, threatening or support, of any proceeding (whether pursuant
to litigation, in front of any regulatory authority or otherwise) which might
seek or question the actions of Gerard in connection with his employment
relationship with DecisionLink, whether pursuant to the Employment Agreement or
otherwise, except to the extent such actions would reasonably and in good faith
be expected to result in a termination of the Employment Agreement only in
accordance with its terms.


 

3.             Miscellaneous Provisions.

 

3.1.         Amendments, Waivers, Etc. This Agreement may be amended and the
provisions hereof may be waived only by an instrument in writing signed by all
of the parties hereto.

 

3.2          Notices.  All notices, requests, payments, instructions or other
documents to be given hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if (i) delivered
personally (effective upon delivery), (ii) mailed by certified mail, return
receipt requested, postage prepaid (effective five business days after
dispatch), (iii) sent by a reputable, established courier service that
guarantees overnight delivery (effective the next business day) or (iv)
dispatched by telecopier (if the telecopy is in complete, readable form,
effective upon dispatch), addressed as follows (or to such other address as the
recipient party may have furnished to the sending party for the purpose pursuant
to this Section 3.2):

 

(a)           If to DecisionLink:

 

DecisionLink , Inc.

3033 Kellway Drive, Suite 118

Carrollton, TX  75006

Attention: Peter A. Gerard

Telecopier No. (972) 418-8075

 

with copies sent at the same time and by the same means to:

 

Elliot H. Lutzker, Esq.

Snow Becker Krauss P.C.

605 Third Avenue

New York, NY  10158-0125

Telecopier No.  (212) 949-7052

 

(b)           If to any of the Consenting Stockholders, at the address for such
Consenting Stockholder set forth in the books and records of DecisionLink.

 

3.3          Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument.  In pleading or proving this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

 


3.4.         CAPTIONS.  THE CAPTIONS OF SECTIONS OR SUBSECTIONS OF THIS
AGREEMENT ARE FOR REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR
CONSTRUCTION OF THIS AGREEMENT.

 

3.5.         Binding Effect and Benefits.  This Agreement shall bind and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

3.6          Construction.  The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

 

3.7          Entire Agreement.  This Agreement contains the entire understanding
and agreement among the parties, or between or among any of them, and supersedes
any prior understandings or agreements between or among any of them, with
respect to the subject matter hereof.

 

3.8          Severability.  No invalidity or unenforceability of any section of
this Agreement or any portion thereof shall affect the validity or
enforceability of any other section or the remainder of such section.


 

3.9          Equitable Relief.  Each of the parties acknowledges that any breach
by such party of his, her, or its obligations under this Agreement would cause
substantial and irreparable damage to one or more of the other parties and that
money damages would be an inadequate remedy therefor.  Accordingly, each party
agrees that the other parties or any of them shall be entitled to an injunction,
specific performance, and/or other equitable relief to prevent the breach of
such obligations.  Additionally, each party acknowledges that any breach or
failure to abide by the terms of this Agreement by any other Consenting
Stockholder(s), shall not, by and of itself, permit any other Consenting
Stockholder to breach or otherwise fail to comply with the terms of this
Agreement.

 

3.10        Governing Law.  This Agreement shall be governed by and interpreted
and construed in accordance with the internal laws of the State of Delaware
(without reference to principles of conflicts or choice of law).

 

IN WITNESS WHEREOF, each of the parties has executed this Voting Agreement as an
agreement under seal on and as of the date first above written.

 

 

 

DECISIONLINK, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey F. Hewitt

 

 

 

Name: Geoffrey F. Hewitt

 

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

/s/ Peter A. Gerard

 

 

 

Peter A. Gerard

 

 

 

 

 

 

 

Consenting Stockholders

 

 

 

 

 

 

 

/s/ David S. Peachey

 

 

 

David S. Peachey

 

 

 

 

 

 

 

/s/ Peter Lagergren

 

 

 

Peter Lagergren

 

 

 

 

 

 

 

/s/ Geoffrey F. Hewitt

 

 

 

Geoffrey F. Hewitt

 

 

 